Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2022 has been entered.

The disclosure is objected to because of the following informalities: in paragraph [0085], “the distal portion of the reactor 23” should be changed to “the distal portion 23 of the reactor 21”; in paragraph [0092], it is unclear what “is generally less compared to when a reaction event occurs”; in Figure 4B, it is unclear if there is a unit for the X-axis; it is unclear if Figures 4A and 4B are the stored sound signal and the stored sound threshold or they are the actual sound signal and sound threshold for the Example 1. 
Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9, 11-12, 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the specification, as originally filed, for the limitations “the first solution having a first flow rate”, “adjusting the first flow rate to a second flow rate of the first solution”, with the first solution comprises an acid, as required in the instant claim 1.  As disclosed in the instant specification, the claimed method may include feeding “a solution” into a reactor, the solution having a first flow rate and adjusting the first flow rate to a second flow rate of “the solution” in response to detect a reaction event (note paragraph [0003]); however, there is no disclosure that “the solution” is the same as the claimed “first solution” that comprises an acid.  In the instant specification, it is further disclosed that “the solution” may include a first solution, a second solution, and a third solution fed separately into the reactor, the first solution comprises an acid, the second solution comprises chlorite or chlorate, and the third solution is water (note paragraph [0068]); however, there is no clear disclosure to indicate whether the first solution, second solution or third solution in “the solution” would have the first flow rate and would be adjusted in response to detect a reaction event.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 9, 11-12, 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claim 1 is indefinite for the following reasons:
For the limitation “detecting a chlorine dioxide decomposition sound in the reactor”, it is unclear how the “chlorine dioxide decomposition sound” could be distinguished from other sounds, such as the sounds of the flow of the first, second and third solution, the sound of mixing, the sound of reacting (if any), etc.
The term "adjacent" in claim 1 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if “adjacent” requires the sound sensor to touch the reactor or close (within 1 in., 1 ft., 1m. or some other distance?) to the reactor.
It is unclear how to determine “a reaction event”.  As disclosed in the instant specification, paragraph [0092] discloses that “[R]eaction events can be identified by the power of a peak.  Once the peaks and powers are identified, a reaction event can be identified and confirmed.  Under normal reactor operation, is generally less compared to when a reaction event occurs.  Comparison between normal operation frequency spectrum and event spectrum allows the identification of distinctive frequencies that are characteristic of a specific reactor sound event” (it should be noted that the subject for the phrase “is generally less” is missing); however, it is unclear if the claimed “stored sound signal or stored sound threshold” is for the normal operation frequency spectrum or for the event spectrum.  In any event, it is unclear how big of a difference between the actual power of a peak (or the actual frequency spectrum) from the stored sound signal or a stored sound threshold in order to identify that a reaction event has occurred.  For example, assuming that Figure 4B in the instant specification is “a stored sound threshold” having upper limit of 1.0 and lower limit of -1.0, then would the upper and lower limits of the threshold be used to “detect a reaction event”?  If yes, how high and how low must the upper limit and lower limit be in order to “detect a reaction event”.
It is unclear what “a stored sound signal” and “stored sound threshold” are?  Are they specifically for the “chlorine dioxide decomposition” or  are they some generic “stored sound signal or stored sound threshold” that could be used in the “comparing” step of the instant claim 1 for all reaction events in a process for producing chlorine dioxide, which uses any reactants with any concentrations, any flow rates, any reaction temperatures and any apparatus?  It is also unclear if the “stored sound signal” and “stored sound threshold” are for normal reactor operation or for reaction event.  
For the “adjusting” limitation, it is unclear how the first flow rate should be adjusted, for example, when the measured sound signal is lower (or less) as compared to the stored sound signal or stored sound threshold, should the first flow rate be increased or decreased?

In the instant claim 6, there is no antecedent basis for “the discontinuing chlorine dioxide reaction”; when the stored sound signal comprises a first stored signal and the second stored signal, it is unclear if the sound signal for the chlorine dioxide decomposition (as required in the independent claim 1) is compared to both of the stored signal, even when the second stored signal is the sound profile of “the discontinuing chlorine dioxide reaction”, not for the “chlorine dioxide decomposition” sound.
In the instant claim 7, there is no antecedent basis for “the decibel threshold” and it is unclear how the sound signal for the chlorine dioxide decomposition could be compared to the “discontinuing chlorine dioxide reaction” because they are for two different “reaction events”.
In claim 12, since the reactor has multiple sides, it is unclear which side is considered as “opposite to the reactor”.

Applicant's arguments filed July 28, 2022 have been fully considered but they are not persuasive.
Applicants are requested to refer to the paragraphs of the specification as originally filed instead of the P.G Publication.

For the 112(a) rejection:
Applicants argue that Figure 1 of the P.G. Publication shows a valve (29) in each of lines 11, 12, 13 and 14 and each of the valves on lines 11, 12, 13 and 14 is independently connected to the controller (28).  Paragraph [0083] of the P.G. Publication states that “[t]the PCL 28 may be connected to a valve 29 that controls the flow of precursors in the first feed line 11, second feed line 12, water feed line 13, or motive water feed line 14.”  One of ordinary skill in the art would readily understand from Fig. 1 and paragraph [0083] that the flow rate through each of the lines could be independently adjusted.
Granted that the valves 29 in lines 11, 12, 13 and 14 are connected to PCL 28 and the flow rate through each of lines could be independently adjusted; however, in Fig. 1 and paragraph [0083] (paragraph [0085] of the specification), there is no specific disclosure that only the flow rate of the first solution comprising an acid is adjusted when there is a chlorine dioxide decomposition event (i.e. a reaction event).  For example, when there is a reaction event, all flow rates would be “adjusted”, not just the flow rate of the first solution or for “decomposition” event, only flow rate of second solution would be adjusted; for “reaction discontinuation” event, only flow rate of first solution would be adjusted; for “reaction initiation” event, only the water feed line is adjusted.

For the 112(b) rejection:
Applicants argue that “detecting a chlorine dioxide decomposition sound in the reactor” is clear when read in light of the specification, citing paragraphs [0032], [0033], [0037] and [0041], (paragraph [0033], [0034], [0038] and [0042] of the specification) for example, describe that a chemical reaction produces the sound.  Figs. 4A and 4B show sound signals detected from the production of chlorine dioxide.
In paragraphs [0032], [0033], [0037] and [0041], there is no clear disclosure as to how the “chlorine dioxide decomposition sound” could be distinguished from other sounds.  The disclosure in these paragraphs is very generic.  Fig. 4A shows a graph for decomposition event there is no clear indication where on the graph the “reaction event” had started and how to compare to the stored sound profile.  Figure 4B shows the upper and lower envelopes for a discontinuing chlorine dioxide reaction in a coiled reactor; however, Applicants’ claims do not require the use of a coiled reactor and the claims are to a “decomposition event”, not a “discontinuing” event.

Applicants argue that paragraphs [0088]-[0091] (paragraphs [0090]-[0093] of the specification) describe how a sound signal is analyzed to determine whether a reaction event has occurred. Paragraph [0090] states that “[r]eaction events can be identified by the power of a peak” and “[c]omparison between normal operation frequency spectrum and event spectrum allows identification of distinctive frequencies that are characteristic of a specific reactor sound event.”
These paragraphs still does not explain how the sound of chlorine dioxide decomposition could be differentiate from other sounds, e.g. the sounds of the flows of the first, second and third solution, the sound of mixing, the sound of reacting, etc.  In the event that the decomposition of chlorine dioxide would make a sound, the loudness of such sound would depend on the amount of chlorine dioxide that decomposes, at which sound level for the chlorine dioxide decomposition that it would become a “reaction event”.

Applicants argue that for the term “adjacent”, Figs. 1 and 3 show schematically the placement of sensors and other elements of the claims.  One of ordinary skill would understand that placement of the sound sensor adjacent to the reactor would include any position at which sound from the reaction could be adequately detected.
The placement of the sensors as shown in Fig. 1 and 3 is strictly “schematic”, not to scale; therefore, it cannot be used to provide a standard for ascertaining the requisite degree for the term “adjacent”.  Since “adequately detected” is also highly subjective, it would not help to define the term “adjacent”.
Applicants argue that the term “stored sound signal” is clear in view of paragraph [0033] of the specification.
Granted that stored sound signal is a signal that is stored in a controller or computer for comparing to real time sound signals as argued by Applicants; however, it is unclear what is such stored sound signal, for example, how such “stored sound signal” is generated, based on what process conditions, etc.
Applicants argue that the term “adjusting” generally means to change, so one of ordinary skill in the art would understand that the terms “adjusting a flow rate” means to change the flow rate.
Granted that it is true, however, Applicants’ claims require “adjusting the first flow rate to a second flow rate of the solution in response to the reaction event”, it is unclear how the first flow rate should be adjusted, i.e. the first flow rate should be decreased or increased, in order to “response to the reaction event”, it should be noted the intended function for the adjusting step is not specify either.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        December 3, 2022